In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-11-00103-CR
        ______________________________


            DEVON STRONG, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 5th Judicial District Court
               Bowie County, Texas
           Trial Court No. 10F0690-005




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                       MEMORANDUM OPINION

           Devon Strong appeals from his conviction by a jury on four charges of burglary of a

habitation1 and five charges of aggravated robbery.2 In this appeal, Strong appeals one of five

convictions of aggravated robbery. Strong has filed a single brief, in which he raises a single

issue common to each of his appeals.3 Strong argues that the trial court committed reversible

error in a single point of error.

           We addressed this issue in detail in our opinion of this date on Strong’s appeal in cause

number 06-11-00100-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

           We affirm the judgment of the trial court.


                                                            Jack Carter
                                                            Justice

Date Submitted:            September 12, 2012
Date Decided:              September 14, 2012

Do Not Publish


1
    TEX. PENAL CODE ANN. § 30.02 (West 2011).
2
    TEX. PENAL CODE ANN. § 29.03 (West 2011).
3
 Strong also appeals his convictions of (1) burglary of a habitation in trial court cause number 10F0475-005
(appellate cause number 06-11-00100-CR); (2) burglary of a habitation in trial court cause number 10F0476-005
(appellate cause number 06-11-00101-CR); (3) burglary of a habitation in trial court cause number 10F0477-005
(appellate cause number 06-11-00102-CR); (4) aggravated robbery in trial court cause number 10F0691-005
(appellate cause number 06-11-00104-CR); (5) aggravated robbery in trial court cause number 10F0692-005
(appellate cause number 06-11-00105-CR); (6) aggravated robbery in trial court cause number 10F0693-005
(appellate cause number 06-11-00106-CR); (7) aggravated robbery in trial court cause number 10F0751-005
(appellate cause number 06-11-00107-CR); and (8) burglary of a habitation in trial court cause number 10F0752-005
(appellate cause number 06-11-00108-CR). Our opinions in each of these cases are issued today.


                                                       2